Citation Nr: 0507596	
Decision Date: 03/15/05    Archive Date: 03/30/05

DOCKET NO.  02-04 104	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for hepatitis C.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

William Harryman, Counsel


INTRODUCTION

The veteran had active duty from June 1971 to August 1973.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2001 decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in North Little 
Rock, Arkansas.  

In August 2003, a videoconference hearing was conducted 
before the undersigned Acting Veterans Law Judge.  


FINDING OF FACT

The weight of the medical evidence of record is to the effect 
that the veteran developed hepatitis C as a result of drug 
use during service.  


CONCLUSION OF LAW

The criteria for service connection for hepatitis C are not 
met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§ 3.303 (2004).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

A VCAA notice letter consistent with 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) must:  (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  See Pelegrini v. Principi, 
18 Vet. App. 112 (2004).

The veteran and his representative have been provided with a 
copy of the appealed May 2001 rating decision and a March 
2002 statement of the case that discussed the pertinent 
evidence, and the laws and regulations related to claim of 
service connection for hepatitis C.  Moreover, these 
documents essentially notified them of the evidence needed by 
the veteran to prevail on his claim.  

In addition, in an April 2001 letter, the RO notified the 
veteran of the evidence needed to substantiate his claim, and 
offered to assist him in obtaining any relevant evidence.  
This letter gave notice of what evidence the appellant needed 
to submit and what evidence VA would try to obtain.  The 
veteran was also invited to submit "any additional 
information which you feel is relevant to your claim" to the 
RO.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); 
Pelegrini, supra.  The veteran was told that he needed 
evidence showing an injury or disease that began in service, 
or that a disease was made worse during service.  The RO 
related that the veteran also needed to submit evidence of a 
current disability.  The RO stated that this could be shown 
by medical evidence.  Lastly he was told that in order to 
substantiate his claim of service connection he needed to 
submit or identify evidence of a relationship between his 
current disability and an injury, disease, or event in 
service.  He was informed that medical records or medical 
opinions usually showed this type of evidence.  He was told 
that service connection could also be awarded on a 
presumptive basis under the law, as to certain disabilities.  

As it pertained to the claimed disability, the veteran was 
told that VA would obtain service medical records, military 
service records and VA records that were necessary.  He was 
also told that VA would obtain all medical records that the 
veteran told them about and that they would get a medical 
opinion if it were necessary.  He was informed to provide 
information so that VA could obtain relevant treatment 
records.  In this regard, he was told to complete sign and 
return the enclosed VA Form 21-4142, Authorization for 
Release of Information, for any private health care provider 
he wished VA to obtain records.  The veteran was further 
informed that he could submit any additional information or 
evidence to VA, preferably within 60 days.

In light of the foregoing, the Board finds that the rating 
decision, statement of the case, notice letter dated in April 
2001, and advice proffered by the undersigned Acting Veterans 
Law Judge at the August 2003 videoconference hearing complied 
with the specific requirements of Quartuccio (identifying 
evidence to substantiate the claims, the relative duties of 
VA and the claimant to obtain evidence, and affording him an 
opportunity to submit all pertinent evidence pertaining to 
his claims that he might have); and Charles v. Principi, 
16 Vet. App. 370 (2002) (identifying the document that 
satisfies VCAA notice).

The Court's decision in Pelegrini, supra, held in part that a 
VCAA notice, as required by 38 U.S.C.A. § 5103(a), should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In the present case, the initial determination by 
the RO was rendered prior to the passage of the VCAA.  In 
April 2001, the RO provide notice to the veteran regarding 
what information and evidence is needed to substantiate his 
claim on appeal, as well as what information and evidence 
must be submitted by the veteran, what information and 
evidence will be obtained by VA, and the need for him to 
submit pertinent evidence pertaining to his claim.  

The Board observes that the veteran has been provided with 
every opportunity to submit evidence and argument in support 
of his claim, and to respond to VA notices.  Therefore, not 
withstanding Pelegrini, to decide the appeal would not be 
prejudicial error to the veteran.  In this regard, throughout 
this appeal process, VA has made reasonable efforts to obtain 
relevant records adequately identified by the veteran.  
Specifically, VA has associated with the claims folder the 
veteran's service medical records, outpatient treatment 
reports and VA examination reports.  The veteran has not 
identified any additional evidence pertinent to his claim, 
not already of record and there are no additional records to 
obtain.  Moreover, as noted above, the veteran has been 
informed of the type of evidence necessary to substantiate 
his claim, as well as the respective responsibilities of 
himself and VA as it pertains to his claim.  

Given the foregoing, the Board concludes that VA has 
satisfied the notice and assistance provisions as found in 
the VCAA.  Consequently, an adjudication of the appeal at 
this juncture is proper.  Certainly, no useful purpose would 
be served in remanding this matter for yet more development.  
Such a remand would result in unnecessarily imposing 
additional burdens on VA, with no additional benefit flowing 
to the veteran.  The Court of Appeals for Veterans Claims has 
held that such remands are to be avoided.  See Winters v. 
West, 12 Vet. App. 203 (1999) (en banc), vacated on other 
grounds sub nom. Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 
2000); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  In fact, the 
Court has stated, "The VCAA is a reason to remand many, many 
claims, but it is not an excuse to remand all claims."  
Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en banc).

Analysis

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  However, no compensation shall be paid if the 
disability is the result of willful misconduct or abuse of 
alcohol or drugs.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  
Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

The record shows that the veteran served as a medic during 
service.  He testified at his videoconference hearing to his 
belief that he was exposed to the hepatitis C virus in the 
course of his duties as a medic, working with various bodily 
fluids and specimens, including those from patients with 
hepatitis.  He cited a lay statement, which is of record, by 
a fellow medic during service who had also subsequently 
tested positive for hepatitis C.  

The veteran admitted to using intravenous heroin during 
service and stated that, prior to returning to the United 
States at the conclusion of his term of service, he 
voluntarily underwent rehabilitation for his drug addiction.  
The veteran testified that he had not used intravenous drugs 
or been otherwise exposed to hepatitis C since service.  He 
stated that he was first noted to test positive for hepatitis 
C in 1999 during a workup for another ailment.  

The service medical records, including the report of the 
veteran's separation examination, are completely negative for 
a diagnosis of hepatitis or any other liver disorder.  

The summary of a VA hospitalization in August 1973 shows that 
the veteran was treated at that time for heroin abuse.  It 
was noted that his liver function was abnormal.  Hepatitis, 
however, was not mentioned.  

Private treatment records dated from February 2000 through 
July 2001 reflect the veteran's treatment for chronic active 
hepatitis C since early 2000.  None of those records makes 
reference to an etiology for the hepatitis C.  

Several medical statements and opinions, both VA and non-VA, 
are of record.  One private physician wrote in November 2000 
that, during service, the veteran did have frequent blood 
exposure related to his job.  He noted that the veteran had 
an unusual type of hepatitis C virus that "may well have 
been present following exposure while in military service in 
Germany.  It is also interesting that a coworker has the same 
type of hepatitis C virus, which also seems to suggest that 
this was the time of infection."  

That same private gastroenterologist again wrote in July 
2001, stating that 

The only exposure history I obtained from 
my interview was that of shared IV use 
while in service in the 1970s.  He had 
not had a blood transfusion and I 
obtained no other history of high-risk 
behavior, which may have resulted in 
infection...I feel that [the veteran] did 
in[]deed contract hepatitis C with IV use 
in the 1970s.  

In June 2001, the veteran submitted a statement by a VA 
physician which he apparently obtained from the Internet.  
That physician described the practices of medical personnel 
in working with laboratory specimens prior to the mid-1980s.  
He indicated that the practice at that time of not using any 
protective measures, e.g. disposable gloves, made acquiring 
any blood-borne disease, including hepatitis, easily possible 
if the individual had recurrent exposure to patients having 
infected bodily fluids.  

In order to resolve the apparent conflict in the medical 
opinions that are of record, the Board requested an opinion 
from a VA specialist in August 2004.  That physician reviewed 
the entire claims file, including his service medical records 
and the several opinions that were already of record.  The 
specialist noted the veteran's work as a medic during service 
in the 1970s, as well as his use of intravenous heroin during 
the same time period.  He stated that the finding of 
cirrhosis on liver biopsy in 2000 indicated that he had had 
the hepatitis for a long period of time.  The specialist 
noted that 

a major risk factor for hepatitis C is 
intravenous drug use.  In fact, in some 
studies the prevalence of hepatitis C 
positivity in intravenous drug users is 
as high as 80%.  It also should be noted 
that among medical care workers there is 
some risk of also contracting hepatitis 
C; however, the prevalence of hepatitis C 
among health care workers is certainly 
below 10% and more than likely below 5% 
in some studies that have been shown.  In 
a recent review article off the Internet, 
from the CDC, [citation omitted] it 
indicated that the prevalence for 
hepatitis C among health care workers was 
1%, and that among intravenous drug users 
it was 79%.  Therefore, it is fair to say 
that the patient could have contracted 
hepatitis C through contact with infected 
bodily fluids; however, the risk would 
have been much greater to contract the 
hepatitis C through intravenous drug use.  
Therefore, I can state, and my medical 
opinion is that it is more likely that 
the patient contracted hepatitis C from 
intravenous drug use during his military 
service than from handling infected 
bodily fluids during his military 
service.  

Of the various medical opinions that are of record, the Board 
accords the greatest probative weight to that of the August 
2004 VA specialist who reviewed the entire claims file, 
including the other opinions of record, and cited to a number 
of medical studies on the etiology of hepatitis C in support 
of his opinion.  

The Board notes that the evidence that favors the veteran's 
claim consists of a non-specific statement regarding the 
relative ease with which health care workers prior to the 
mid-1980s could contract hepatitis through exposure to bodily 
fluids and a statement by a treating gastroenterologist that 
the veteran's hepatitis "may well have been present 
following exposure [during the course of his duties] while in 
military service in Germany."  

On the other hand, that same gastroenterologist later 
specifically attributed the veteran's hepatitis C to his 
intravenous drug use.  In addition, the well reasoned opinion 
by the VA specialist strongly indicates that the veteran's 
hepatitis C is much more likely due to his intravenous drug 
use than to his occupational exposure during service.  

Weighing all of the evidence, the Board finds that the 
veteran's hepatitis C is more likely than not due to his 
intravenous drug use.  

The law provides that no compensation shall be paid if the 
disability is a result of the veteran's own willful 
misconduct or abuse of alcohol or drugs.  38 U.S.C.A. § 1110.  

Because the veteran's hepatitis C is due to his intravenous 
drug use during service, service connection for that disorder 
is precluded by law.  

In determining whether a claimed benefit is warranted, VA 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied.  
38 U.S.C.A. § 5107(b).  In this case, the Board finds that 
the preponderance of the evidence is against the veteran's 
claim and that, therefore, the provisions of § 5107(b) are 
not applicable.  


ORDER

Service connection for hepatitis C is denied.  



	                        
____________________________________________
	HEATHER J. HARTER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


